Citation Nr: 0704187	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to the waiver of recovery of an overpayment of VA 
pension benefits.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
May 1947 (honorable service) and from September 1951 to July 
1954 (other-than-honorable service).  

The veteran died in July 1993; the appellant is the veteran's 
widow, subsequently remarried.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision that 
denied the appellant's request for waiver of recovery 
overpaid VA pension benefits in amount of $39,514.00.   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

The Board has determined that further RO development is 
necessary before the appellate review can be undertaken in 
this case.  

The appellant was awarded VA pension benefits effective 
August 1, 1983, following the death of the veteran.  The 
appellant remarried in November 1994; however, she did not 
notify VA of the remarriage and continued to receive VA 
pension benefits until the RO discovered the remarriage in 
June 2002.  

The appellant's service representative contends that the 
appellant did not notify VA of her remarriage in November 
1994 because she was suffering from Alzheimer's disease, and 
the RO has developed that question.  

However, the record does not reflect whether the appellant 
currently has Alzheimer's disease or other dementia to a 
degree that would adversely affect her legal capacity to 
meaningfully respond to VA collection efforts.  

In a related issue, the appellant's VA Form 9, signed in 
November 2003, clearly stated that the appellant did not want 
a hearing before the Board, but a January 2004 letter from 
her service representative (date-stamped by the RO in 
September 2004) asserts that a hearing is expected.  

The RO should accordingly determine whether the appellant 
(or, if appropriate, her legal guardian) in fact wants to 
testify before the Board.  

The Board also notes that the RO's February 2003 Decision on 
Waiver of Indebtedness includes a finding that the appellant 
clearly knew that she was required to advise VA in the event 
of remarriage and would not be entitled to continued pension 
benefits in the event of such remarriage.  

However, the Board can find no documentation in the file that 
the appellant was ever so advised.  (The appellant filed an 
application for improved pension in August 1994 in which she 
reported that she had not remarried at that time, but the 
Board finds nothing in any other document of record that 
notified her to report any subsequent change in her marital 
status or that remarriage would terminate her right to 
continuation of the pension).  

Similarly, the February 2003 decision found that the 
appellant had exercised bad faith in continuing to use her 
previous married name in her contacts with VA, but nothing in 
the file documents that the appellant's continued use of the 
deceased veteran's name in any correspondence or contact with 
VA after her remarriage.  

VCAA is not applicable to the issue of waiver of overpayment.  
Barger v. Principi, 16 Vet. App. 132 (2002).   However, VA 
must apply "equity and good conscience."  Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  The statutory phrase "equity 
and good conscience" does not stand in isolation.  Smith v. 
Derwinski, 267, 269 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant or her legal 
representative or service representative 
to provide any evidence, to include 
Social Security Administration disability 
determinations, Court orders, or medical 
opinions, regarding whether the appellant 
has dementia that precludes her from 
handling her own affairs; and, if so, the 
date at which such disability began.  

2.  The RO should also undertake all 
indicated action to determine whether the 
appellant, or her legal guardian, desires 
to testify at a hearing.  

3.  Regardless of whether the appellant 
responds, the RO should review the 
evidence of record for documentation that 
the appellant was in fact advised prior 
to June 2002 of her obligation to notify 
VA in the event of her remarriage and 
that her entitlement to pension would 
terminate with such remarriage.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the appellant and her 
representative a Supplemental Statement 
of the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and afford her the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

